TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 13, 2019



                                     NO. 03-19-00049-CV


                                   Irwin Pentland, Appellant

                                               v.

                               Stacey Denise Pentland, Appellee




      APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BAKER


This is an attempted appeal in a case that lacks a final judgment or appealable order. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.